Citation Nr: 9936197	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-18 082 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran has active service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
which increased the evaluation for the veteran's service 
connected low back disorder from 10 to 20 percent disabling, 
effective June 4, 1996.  In October 1997, the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  A transcript of this hearing is of 
record.  

In a rating decision of May 1998, the hearing officer 
increased the evaluation for the veteran's service connected 
low back disability to 40 percent disabling, effective June 
4, 1996.  In a rating decision of August 1998, the RO denied 
service connection for PTSD and denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  This rating decision has been 
likewise appealed.  

On a VA Form 9, dated October 27, 1998, the veteran requested 
a hearing at the RO before a member of the Board.  In a June 
1999 statement, the veteran's representative indicated that 
the veteran had withdrawn his request for an RO hearing 
before a member of the Board.  The case is before the Board 
for appellate consideration at this time.  The first and 
third issues on the title page will be the subject of a 
remand at the end of this decision.  


FINDING OF FACT

The veteran's service connected low back disorder is no more 
than severely disabling.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's service connected low back disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 4.71(a), Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim 
for an increased rating for a low back disability to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  That is, the Board finds that this claim 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107.  

VA clinical records reflect outpatient treatment in 1996 for 
disorders which included low back pain and diabetes mellitus.  

On VA medical examination in December 1996, the veteran 
complained of frequent low back pain that radiated into the 
right hip, but not into the lower extremities.  On 
evaluation, the veteran's gait and trunk movements were 
unguarded.  There was moderate spasm in the lumbar 
paravertebral muscles, bilaterally.  The veteran was able to 
walk on his toes and heels without difficulty.  The veteran 
had 75 degrees of forward flexion at the waist and extension 
was 40 degrees.  Lateral bending to the left was 30 degrees 
and lateral bending to the right was 30 degrees.  Rotation to 
the right was 60 degrees and rotation to the left was 60 
degrees.  Pain was objectively elicited on all of these 
movements.  The veteran was able to straighten both knees in 
a sitting position without difficulty.  Deep tendon reflexes 
in the lower extremities were active and equal bilaterally.  
Strength in the extensor hallucis longus muscle was equal and 
adequate bilaterally.  Sensory testing revealed dullness over 
the entire dorsal aspect of the right foot and the lateral 
aspect of the left foot.  Each calf measured 15 inches.  An 
X-ray revealed disc space narrowing at L5-S1 indicating 
degenerative disc disease.  The final diagnosis was chronic 
strain, lumbosacral spine.  

During an October 1997 hearing before a hearing officer at 
the RO, the veteran said that he suffered from constant back 
pain.  He said that he had not been treated for this problem 
for quite a while but did take medication for back pain, the 
name of which he could not recall.  He said that his back 
pain was made worse by prolonged sitting, standing, and 
walking.  He said that he lost his most recent job in June 
1996, in part because of his back pain.  

On VA orthopedic examination in November 1997 the veteran 
complained of constant low back pain with periodic and 
unexpected exacerbations.  Evaluation revealed no deformities 
of the spine and the veteran's back musculature was normal.  
Forward flexion was limited to 30 degrees and extension was 
to 5 degrees.  Left and right lateral flexion were each to 10 
to 15 degrees.  Left rotation was 30 degrees and right 
rotation was 25 degrees.  Elevation of the left leg to 45 
degrees produced back pain and elevation of the right leg to 
40 degrees produced back pain.  Deep tendon reflexes were 
diminished in the lower extremities.  The examiner commented 
that the veteran's back pain was dull and constant and that 
flare-ups occurred at unexpected times and could last for 
hours or days.  They were quite severe when they occurred and 
had caused the veteran to be bedridden on many occasions.  
There was increased fatigability and weakness during these 
times.  It was said that, when the veteran was in pain, his 
back motion was even more limited.  It was also noted that 
the veteran did not describe any neurological symptoms and 
did not mention radiation of back pain into the lower 
extremities, but he did report rare pain in the right 
posterior buttock.  The diagnosis was degenerative disc 
disease L4-L5.  

In a March 1999 statement Scott F. Nichols, D.C., reported 
treating the veteran for low back pain in November 1998.  The 
veteran had a 10-degree antalgic gait and he walked with a 
moderate right limp.  He had 60 degrees of passive flexion in 
the dorsolumbar spine and 10 degrees of extension.  There was 
10 degrees of right lateral flexion and 20 degrees of left 
lateral flexion.  There was 20 degrees of right rotation and 
30 degrees of left rotation.  Straight leg raising on the 
right was positive at 60 degrees.  There was back pain with 
straight leg raising.  The diagnosis was chronic lumbar 
subluxation with associated lumbar paraspinal hypertonicity 
aggravated by disc degeneration of the spine.  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran is currently in receipt of a maximum schedular 
evaluation of 40 percent for a severe lumbosacral strain 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5295.  A maximum 40 percent evaluation may also be assigned 
under the provisions of 38 C.F.R. § 4.71 (a), Diagnostic Code 
5292 based on severe limitation of motion in the lumbar 
spine.  Under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293, a 40 percent schedular evaluation is 
assigned for intervertebral disc syndrome, if severe with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation may be assigned under the provisions of this 
diagnostic code if there is intervertebral disc syndrome of 
pronounced severity resulting in persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  

Review of the recent clinical record and examination findings 
indicate that the veteran currently has severe low back 
disability.  However, the evidence does not show, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995), that the 
veteran's low back symptomatology results in pronounced 
disability.  The evidence does not show persistent symptoms 
of sciatic neuropathy with little intermittent relief between 
attacks.  The evidence reveals that there are unexpected 
flare ups of the low back disorder, and, when these occur, 
there is increased weakness and fatigability.  On the 
November 1997 examination it was noted that the veteran did 
not describe any neurological symptoms.  What was evidenced 
was a severe lumbosacral strain with associated degenerative 
disc disease, and this is contemplated by the 40 percent 
rating in effect for the low back disorder.  Accordingly, the 
veteran's service connected low back disability remains 40 
percent disabling under the present schedular criteria.  


ORDER

An evaluation in excess of 40 percent for the veteran's 
service connected low back disability is denied.  


REMAND

The Board begins its review of the issue involving service 
connection for an acquired psychiatric disorder, including 
PTSD, having concluded that the RO found new and material 
evidence to reopen the claim since an August 1991 unappealed 
rating action which denied service connection for PTSD and 
that the RO found the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, to be well 
grounded.  These conclusions are based on numerous additional 
diagnoses of PTSD since August 1991, the fact that the 
veteran served in Vietnam, and the fact that the RO has 
undertaken substantial efforts to develop the record, 
including efforts to verify stressors reported by the veteran 
in connection with the current claim.  

The veteran served in Vietnam from January 26, 1966 to 
January 21, 1967.  His military occupation specialty was cook 
and he was assigned to the third field hospital and the third 
surgical hospital during his tour.  The veteran has asserted 
that he suffers from PTSD as a result of stressor incidents 
that occurred in Vietnam.  These reported stressors include 
being in contact with wounded men when he brought them food 
and helped carry them from evacuation hospitals, being under 
small arms fire while riding in helicopters and trucks, and 
witnessing the explosion of an ammunition dump.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 1991 & Supp. 1999).  Service 
connection may be granted for disability diagnosed after 
service when all the evidence establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The Court, citing 38 C.F.R. § 3.304(f), has discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran has been diagnosed as having PTSD on several 
occasions, including on a January 1997 VA psychiatric 
examination.  However, since the record does not show that 
the veteran was in combat with the enemy, the evidence must 
show that the veteran's reported stressor actually occurred.  
In a February 1998 statement, the Director of the U.S. Armed 
Services Center For Research of Unit Records reported that 
they were unable to document that the veteran had performed 
any duties outside his Military Occupation Specialty as a 
cook.  However unit histories were provided which showed that 
attacks on the ammunition depot in Long Binh, Vietnam, during 
October and December 1966, while the veteran was stationed 
with the Third Surgical Hospital.  Since the veteran has a 
diagnosis of PTSD and since one of his reported stressors has 
been verified, the Board has been readily able to concur with 
the indicated RO determination that the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

The Court's holding in Cohen v. Brown, supra, precludes the 
Board from rendering a determination as to the adequacy of a 
stressor, as opposed to determining whether or not a reported 
stressor actually occurred.  Since one of the veteran's 
reported stressors (the ammunition dump explosion at Long 
Binh ) has been verified, the nexus between that stressor and 
the veteran's PTSD must be medically determined.  Therefore, 
a further VA psychiatric examination must be conducted prior 
to further appellate consideration of the veteran's claim for 
service connection for PTSD.  

There is an additional basis for remanding the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  Review of the service medical record reveals that 
the veteran was seen in June 1966 for the treatment of 
diarrhea and anxiety.  It was said that the veteran was in 
conflict with other personnel in his working area and that 
nervous tension was causing his gastrointestinal complaints.  
An assessment of anxiety was noted.  The veteran's 
examination prior to separation from service is not currently 
present in the claims folder and the record contains no 
explanation for its absence.  It is also noted that during a 
January 1997 VA psychiatric examination, the veteran said 
that he almost had a "nervous breakdown" during service.  
Since that is the case, the RO should attempt to obtain the 
veteran's examination prior to service discharge prior to 
further appellate consideration of this case.  The issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability will be held in 
abeyance pending completion of all development because it may 
not be properly addressed before any service connection issue 
currently on appeal has been resolved.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the NPRC and 
request a further search for the report 
of the veteran's examination prior to 
separation from service.  If found, the 
examination report should be associated 
with the claims folder.  If this record 
is not at the NPRC, the Army Department 
may have possession.  If this document is 
not with the NPRC or the Army Department, 
the RO should ascertain if it is 
irretrievably lost, and if so, execute a 
report to that effect.  All documentation 
should be associated with the claims 
folder.  

2.  Then, irrespective of whether the 
veteran's examination prior to service 
discharge is obtained, the veteran should 
be afforded a VA psychiatric examination 
to determine the nature and etiology of 
all current psychiatric disorders.  All 
pertinent clinical findings should be 
reported in detail.  The claims folder, 
to include a copy of this remand, must be 
made available to the examining physician 
so that the pertinent clinical records 
can be studied in detail.  At the 
conclusion of the evaluation and after a 
review of the clinical record, the 
physician should provide answers to the 
following questions: 

(a) does the veteran have a 
confirmed diagnosis of PTSD; 

(b) if so, was the veteran's PTSD 
caused by his witnessing the 
explosion of an ammunition dump at 
Long Binh Vietnam in late 1966; and 

(c) is any acquired psychiatric 
disorder diagnosed on the 
examination related to the anxiety 
and gastrointestinal complaints for 
which the veteran was treated in 
June 1966, during service.  

3.  When the above development has been 
completed, the RO should review the 
veteran's claim for service-connection 
for an acquired psychiatric disorder, to 
include PTSD.  If this benefit is 
granted, the RO should then readjudicate 
the veteran's claim for entitlement to a 
total disability rating for compensation 
purposes based on individual 
unemployability.  If one or both of these 
claims are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
clarifying evidence and to comply with a precedent decision 
of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

